 



EXHIBIT 10.1
FIRST AMENDMENT TO CREDIT AGREEMENT
     THIS FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of March 10, 2008 (this
“Amendment”), is by and among ASSET ACCEPTANCE CAPITAL CORP. (the “Borrower”),
the Lenders party to the Credit Agreement described below (collectively, the
“Lenders” and individually, a “Lender”), and JPMORGAN CHASE BANK, N.A., a
national banking association, as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”).
RECITALS
     A. The Borrower, the Administrative Agent and the Lenders entered into a
Credit Agreement, dated as of June 5, 2007 (as it may be amended or modified
from time to time, the “Credit Agreement”).
     B. The Borrower desires to amend the Credit Agreement, and the
Administrative Agent and the Lenders are willing to do so strictly in accordance
with the terms hereof.
TERMS
     In consideration of the premises and of the mutual agreements herein
contained, the parties agree as follows:
ARTICLE 1.
AMENDMENTS
     Upon the satisfaction of the conditions set forth in Article 3 hereof, the
Credit Agreement shall be amended as follows:
     1.1 The definitions of Applicable Margin and Consolidated Tangible Net
Worth in Section 1.01 are restated as follows:
     “Applicable Margin” means, for any day, (a) with respect to any
Eurocurrency Loan or ABR Loan that is a Tranche B Term Loan, as the case may be,
the applicable rate per annum set forth below under the caption “Tranche B
Eurocurrency Spread” or “Tranche B ABR Spread”, as the case may be, based upon
the Leverage Ratio as of the most recent determination date and (b) with respect
to any Eurocurrency Loan or ABR Loan that is a Revolving Loan or with respect to
the commitment fees or fees on Letters of Credit payable hereunder, as the case
may be, the applicable rate per annum set forth below under the caption
“Revolving Eurocurrency Spread”, “Revolving ABR Spread”, “Commitment Fee Rate”
or “Letter of Credit Fee”, as the case may be, based upon the Leverage Ratio as
of the most recent determination date:

                                      Revolving                     Tranche B  
Eurocurrency                     Eurocurrency   Spread and Letter   Tranche B  
Revolving   Commitment Level   Leverage Ratio   Spread   of Credit Fee   ABR
Spread   ABR Spread   Fee Rate
I
  < 0.375   2.25%   1.50%   1.25%   0.0%   0.25%
II
  ³ 0.375 and < 0.625   2.25%   1.75%   1.25%   0.25%   0.30%
III
  ³ 0.625 and < 0.875   2.25%   2.00%   1.25%   0.50%   0.35%
IV
  ³ 0.875 and < 1.125   2.50%   2.25%   1.25%   0.75%   0.40%
V
  ³ 1.125   2.50%   2.50%   1.25%   1.00%   0.50%

The Applicable Margin shall be determined in accordance with the foregoing table
based on the Leverage Ratio as of the end of each Fiscal Quarter. Adjustments,
if any, to the Applicable Margin shall be effective the first day of the month
following the month that the Administrative Agent is scheduled to receive the
applicable financials under Section 5.01(a) or (b) and certificate under
Section 5.01(c). If the

 



--------------------------------------------------------------------------------



 



Borrower fails to deliver the financials to the Administrative Agent at the time
required hereunder, then the Applicable Margin shall be set at Level V until
such financials are so delivered. Notwithstanding anything herein to the
contrary, the Applicable Margin shall be set at Level IV as of the effective
date of the First Amendment to this Agreement.
     “Consolidated Tangible Net Worth” means at any time the consolidated
stockholders’ equity of the Borrower and its Subsidiaries calculated on a
consolidated basis as of such time, less the net book value of all goodwill and
other assets which are deemed intangible assets under GAAP, provided that
leasehold improvements and computer software shall not be considered intangible
assets for purposes of this definition regardless of their classification under
GAAP.
     1.2 Section 6.12(a) is restated as follows:
     (a) Leverage Ratio. Permit or suffer the Leverage Ratio to exceed (i) 1.25
to 1.0 at any time on or before June 29, 2009, (ii) 1.125 to 1.0 at any time on
or after June 30, 2009 and on or before December 30, 2010 or (iii) 1.0 to 1.0 at
any time thereafter.
     1.3 Section 6.12(c) is restated as follows:
     (c) Ratio of Total Liabilities to Tangible Net Worth. Permit or suffer the
ratio of the Consolidated Total Liabilities to the Consolidated Tangible Net
Worth to exceed (i) 3.00 to 1.0 at any time on or before September 29, 2008,
(ii) 2.75 to 1.0 at any time on or after September 30, 2008 and on or before
December 30, 2008, (iii) 2.50 to 1.0 at any time on or after December 31, 2008
and on or before December 30, 2009, (iv) 2.25 to 1.0 at any time on or after
December 31, 2009 and on or before December 30, 2010, (v) 2.00 to 1.0 at any
time on or after December 31, 2010 and on or before December 30, 2011 or
(vi) 1.50 to 1.0 to any time thereafter.
ARTICLE 2.
REPRESENTATIONS
     The Borrower represents and warrants to the Administrative Agent and the
Lenders that:
     2.1 The execution, delivery and performance of this Amendment are within
the Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action. This Amendment has been duly
executed and delivered by the Borrower and constitutes a legal, valid and
binding obligation of the Borrower, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
     2.2 The execution, delivery and performance of this Amendment by the
Borrower (a) do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except such as have
been obtained or made and are in full force and effect, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of the Borrower or any of its Subsidiaries or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon the Borrower or any of its
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by the Borrower or any of its Subsidiaries, and (d) will not
result in the creation or imposition of any Lien on any asset of the Borrower or
any of its Subsidiaries.
     2.3 After giving effect to the amendments herein contained, the
representations and warranties contained in Article III of the Credit Agreement
and the representations and warranties

 



--------------------------------------------------------------------------------



 



contained in the other Loan Documents are true on and as of the date hereof with
the same force and effect as if made on and as of the date hereof.
     2.4 No Default exists or has occurred and is continuing on the date hereof.
ARTICLE 3.
CONDITIONS PRECEDENT
     This Amendment shall become effective as of the date hereof when each of
the following conditions is satisfied:
     3.1 The Borrower and the Required Lenders shall have signed this Amendment.
     3.2 The Guarantors shall have signed the Consent and Agreement hereto.
     3.3 The Borrower shall have paid to the Administrative Agent, for the
account of each Lender that has signed this Amendment on or before 5:00 pm EST
on March 7, 2008, such fee as separately agreed to by the Borrower.
     3.4 The Borrower shall have delivered or caused to be delivered to the
Administrative Agent such other documents and satisfied such other conditions as
required by the Administrative Agent.
ARTICLE 4.
MISCELLANEOUS.
     4.1 References in the Credit Agreement or in any other Loan Document to the
Credit Agreement shall be deemed to be references to the Credit Agreement as
amended hereby and as further amended from time to time.
     4.2 The Borrower and Lenders agree that any Default that has occurred due
to the breach of Section 6.12(c) of the Credit Agreement prior to the date
hereof (including without limitation as of December 31, 2007) and the related
calculation of such covenant in the certificates delivered under Section 5.01(c)
prior to the date hereof (collectively, the “Existing Default”) is hereby
waived. The Loan Parties acknowledge and agree that such waiver is a limited,
specific and one-time waiver and (a) shall not modify or waive any other Default
or any other term, covenant or agreement contained in any of the Loan Documents
or any Default due to any breach of Section 6.12(c) or 5.01(c) after the date of
(and giving effect to) this Amendment, and (b) shall not be deemed to have
prejudiced any present or future right or rights which the Administrative Agent
or the Lenders now have or may have under any Loan Document, except in each case
as expressly provided herein, and, in addition, shall not entitle any Loan Party
to a waiver, amendment, modification or other change to, of or in respect of any
provision of any of the Loan Documents in the future in similar or dissimilar
circumstances.
     4.3 Except as expressly amended hereby, each of the Borrower and each
Guarantor (by Consent and Agreement hereto) acknowledges and agrees that (a) the
Credit Agreement and all other Loan Documents are ratified and confirmed and
shall remain in full force and effect, (b) it has no set off, counterclaim,
defense or other claim or dispute with respect to any Loan Document, and (c) it
has no actual or potential claim or cause of action against the Administrative
Agent or any Lender with respect to any matters through the date hereof, and
hereby waives and agrees not to assert any claims or causes of action against
the Administrative Agent, any Lender or any of their Affiliates, or any of their
respective officers, directors, employees, attorneys and agents, on any theory
of liability, whether known or unknown, matured or contingent, including,
without limitation, for special, indirect, consequential or punitive damages,
arising by virtue of any actions taken, actions omitted, or the occurrence of
any event

 



--------------------------------------------------------------------------------



 



prior to the date hereof, arising out of or relating to, or in connection with,
this Amendment, the other Loan Documents or any of the transactions entered into
in connection therewith or contemplated thereby.
     4.4 This Amendment shall be governed by and construed in accordance with
the laws of the State of Michigan. This Amendment may be signed upon any number
of counterparts with the same effect as if the signatures thereto and hereto
were upon the same instrument, and signatures sent by facsimile or electronic
mail message shall be effective as originals. Terms used but not defined herein
shall have the respective meanings ascribed thereto in the Credit Agreement.
This Amendment is a Loan Document.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties signing this Amendment have caused this
Amendment to be executed and delivered as of the day and year first above
written.

            ASSET ACCEPTANCE CAPITAL CORP.
      By   /s/ Mark A. Redman         Name:   Mark A. Redman        Title:  
Senior Vice President-Chief Financial Officer     



 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
individually and as Administrative Agent,
    By   /s/ Carlton Faison       Name:   Carlton Faison      Title:   Senior
Vice President     



 



--------------------------------------------------------------------------------



 



                  RBS CITIZENS, N.A. (f/k/a Charter One Bank, N.A.)    
 
           
 
  By   /s/ Andre A. Nazareth
 
Name: Andre A. Nazareth
Title: Senior Vice president    
 
                CITIZENS BANK    
 
           
 
  By   /s/ Troy Stevenson    
 
           
 
      Name: Troy Stevenson
Title: Vice President    
 
                WELLS FARGO FOOTHILL, LLC,
A Delaware limited liability company, as Lender    
 
           
 
  By   /s/ Tami Barrows    
 
           
 
      Name: Tami Barrows
Title: Vice President    
 
                COMERICA BANK    
 
           
 
  By   /s/ Chris Uhl    
 
           
 
      Name: Chris Uhl
Title: Assistant Vice President    
 
                FIFTH THIRD BANK,
a Michigan Banking Corporation    
 
           
 
  By   /s/ John Antonczak    
 
           
 
      Name: John Antonczak
Title: Vice President    
 
                LASALLE BANK MIDWEST N.A.    
 
           
 
  By   /s/ Scott A.Wickens    
 
           
 
      Name: Scott A. Wickens
Title: First Vice President    
 
                BANK OF SCOTLAND    
 
           
 
  By   /s/ Karen Weich    
 
           
 
      Name: Karen Weich
Title: Vice President    

 



--------------------------------------------------------------------------------



 



            BMO CAPITAL MARKETS FINANCING, INC.
      By   /s/ Michael S. Cameli         Name:   Michael S. Cameli       
Title:   Director        NATIONAL CITY BANK
      By   /s/ Michael Kell         Name:   Michael Kell        Title:   Vice
President        FIRST BANK
      By   /s/ Keith M. Schmelder         Name:   Keith M. Schmelder       
Title:   Senior Vice President        ISRAEL DISCOUNT BANK OF NEW YORK
      By   /s/ Robert J. Fainelli         Name:   Robert J. Fainelli       
Title:   First Vice President              By   /s/ Barry Soloman        
Name:   Barry Soloman        Title:   First Vice President     

     
 
  Term Loan B Lenders:
 
   
 
  Name: LightPoint CLO VIII, Ltd.
 
   
 
         Airlie CLO 2006-1, Ltd.

                  By   /s/ Colin Donlan         Name:   Colin Donlan       
Title:   Senior Vice President   

 



--------------------------------------------------------------------------------



 



Term Loan B Lenders:

          Israel Discount Bank of New York    
 
       
By
  /s/ Robert J. Fainelli
 
Name: Robert J. Fainelli    
 
  Title: First Vice President    
 
        NACM CLO II    
 
       
By
  /s/ Joanna Willars    
 
       
 
  Name: Joanna Willars    
 
  Title: Authorized Signatory    
 
        Loomis Sayles Cayman Leveraged Senior Loan Fund Ltd.
 
       
By:
  Loomis, Sayles & Company, L.P., Its Investment Manager
 
       
By:
  Loomis, Sayles & Company, Incorporated
Its General Partner    
 
       
By
  /s/ John R. Bell    
 
       
 
  Name: John R. Bell
Title: Vice President    
 
        Prospero CLO II B.V.    
 
       
By
  /s/ Eric Hurshman    
 
       
 
  Name: Eric Hurshman    
 
  Title: Attorney-in-Fact    
 
        WhiteHorse I LTD.    
 
       
By:
  WhiteHorse Capital Partners, LP
As collateral manager    
 
       
By
  /s/ Ethan M. Underwood, CFA    
 
       
 
  Name: Ethan M. Underwood, CFA    
 
  Title: Portfolio Manager    
 
        Kingsland I, Ltd.    
 
       
By:
  Kingsland Capital Management, LLC, as Manager    
 
       
By
  /s/ Vincent Siino    
 
       
 
  Name: Vincent Siino    
 
  Title: Authorized Officer,
          Kingsland Capital Management, LLC as
          Manager    
 
        Kingsland III, Ltd.    
 
       
By:
  Kingsland Capital Management, LLC, as Manager    
 
       
By
  /s/ Vincent Siino    
 
       
 
  Name: Vincent Siino    
 
  Title: Authorized Officer,
          Kingsland Capital Management, LLC as
          Manager    

 



--------------------------------------------------------------------------------



 



          Kingsland IV, Ltd.    
 
       
By:
  Kingsland Capital Management, LLC, as Manager
 
       
By
  /s/ Vincent Siino    
 
       
 
  Name: Vincent Siino    
 
  Title: Authorized Officer,
           Kingsland Capital Management, LLC as
           Manager    
 
        Silverado CLO 2006-I, Limited    
 
       
By:
  Wells Capital Management
As Portfolio Manager    
 
       
By
  /s/ Zachary Tyler    
 
       
 
  Name: Zachary Tyler    
 
  Title: Authorized Signatory    
 
        BlackRock Senior Income Series V (f/k/a Granite Finance Limited)
 
       
By
  /s/ Anthony Heyman    
 
       
 
  Name: Anthony Heyman    
 
  Title: Authorized Signatory    
 
        Longhorn CDO III LTD    
 
       
By
  /s/ Anthony Heyman    
 
       
 
  Name: Anthony Heyman    
 
  Title: Authorized Signatory    
 
        Atrium VI    
 
       
By
  /s/ David H. Lerner    
 
       
 
  Name: David H. Lerner    
 
  Title: Authorized Signatory    
 
        Atrium IV    
 
       
By
  /s/ David H. Lerner    
 
       
 
  Name: David H. Lerner    
 
  Title: Authorized Signatory    
 
        Castle Garden    
 
       
By
  /s/ David H. Lerner    
 
       
 
  Name: David H. Lerner    
 
  Title: Authorized Signatory    
 
        Pioneer Floating Rate Fund    
 
       
By:
  Pioneer Investment Management, Inc. Its Advisor    
 
       
By
  /s/ Margaret C. Bagley    
 
       
 
  Name: Margaret C. Bagley    
 
  Title: Associate General Counsel and Vice President

 



--------------------------------------------------------------------------------



 



          Pioneer Diversified High Income Trust    
 
       
By:
  Pioneer Investment Management, Inc.    
 
  Its Advisor    
 
       
By
  /s/ Margaret C. Bagley    
 
       
 
  Name: Margaret C. Bagley    
 
  Title: Associate General Counsel and Vice President    
 
        Eagle Loan Trust    
 
       
By:
  Stanfield Capital Partners, LLC    
 
  as its Collateral Manager    
 
       
By
  /s/ David Frey    
 
       
 
  Name: David Frey    
 
  Title: Managing Director    
 
        Stanfield Arnage CLO Ltd.    
 
       
By:
  Stanfield Capital Partners, LLC    
 
  as its Collateral Manager    
 
       
By
  /s/ David Frey    
 
       
 
  Name: David Frey    
 
  Title: Managing Director    
 
        Stanfield AZURE CLO, Ltd.    
 
       
By:
  Stanfield Capital Partners, LLC    
 
  as its Collateral Manager    
 
       
By
  /s/ David Frey    
 
       
 
  Name: David Frey    
 
  Title: Managing Director    
 
        Stanfield Bristol CLO, Ltd.    
 
       
By:
  Stanfield Capital Partners, LLC    
 
  as its Collateral Manager    
 
       
By
  /s/ David Frey    
 
       
 
  Name: David Frey    
 
  Title: Managing Director    
 
        Stanfield Carrera CLO, Ltd.    
 
       
By:
  Stanfield Capital Partners, LLC    
 
  as its Collateral Manager    
 
       
By
  /s/ David Frey    
 
       
 
  Name: David Frey    
 
  Title: Managing Director    
 
        Stanfield Daytona CLO, Ltd    
 
       
By:
  Stanfield Capital Partners, LLC    
 
  as its Collateral Manager    
 
       
By
  /s/ David Frey    
 
       
 
  Name: David Frey    
 
  Title: Managing Director    

 



--------------------------------------------------------------------------------



 



          Stanfield McLaren CLO, Ltd.    
 
       
By:
  Stanfield Capital Partners, LLC    
 
  as its Collateral Manager    
 
       
By
  /s/ David Frey    
 
       
 
  Name: David Frey    
 
  Title: Managing Director    
 
        Stanfield Modena CLO, Ltd    
 
       
By:
  Stanfield Capital Partners, LLC    
 
  as its Collateral Manager    
 
       
By
  /s/ David Frey    
 
       
 
  Name: David Frey    
 
  Title: Managing Director    
 
        Stanfield Vantage CLO, Ltd    
 
       
By:
  Stanfield Capital Partners, LLC    
 
  as its Collateral Manager    
 
       
By
  /s/ David Frey    
 
       
 
  Name: David Frey    
 
  Title: Managing Director    
 
        Stanfield Veyron CLO, Ltd    
 
       
By:
  Stanfield Capital Partners, LLC    
 
  as its Collateral Manager    
 
       
By
  /s/ David Frey    
 
       
 
  Name: David Frey    
 
  Title: Managing Director    
 
        XL Re Europe Limited    
 
       
By:
  Stanfield Capital Partners, LLC    
 
  as its Collateral Manager    
 
       
By
  /s/ David Frey    
 
       
 
  Name: David Frey    
 
  Title: Managing Director    
 
        Symphony CLO IV    
 
       
By:
  Symphony Asset Management, LLC    
 
       
By
  /s/ Lenny Mason    
 
       
 
  Name: Lenny Mason    
 
  Title: Portfolio Manager    
 
        Symphony CLO V    
 
       
By:
  Symphony Asset Management, LLC    
 
       
By
  /s/ Lenny Mason    
 
       
 
  Name: Lenny Mason    
 
  Title: Portfolio Manager    

 



--------------------------------------------------------------------------------



 



          Navigator CDO 2007-1, Ltd    
 
       
By:
  Bank of America, N.A.,    
 
  Its Attorney-in-fact    
 
       
By:
  /s/ Michael Roof    
 
 
 
Name: Michael Roof    
 
  Title: Vice President    
 
        ColumbusNova CLO IV Ltd. 2007 II    
 
       
By
  /s/ Tom Buhrer    
 
 
 
Name: Tom Buhrer    
 
  Title: Senior Director    
 
        ColumbusNova CLO Ltd. 2006-I    
 
       
By
  /s/ Tom Buhrer    
 
 
 
Name: Tom Buhrer    
 
  Title: Senior Director    
 
        ColumbusNova CLO Ltd. 2006-II    
 
       
By
  /s/ Tom Buhrer    
 
 
 
Name: Tom Buhrer    
 
  Title: Senior Director    
 
        ColumbusNova CLO Ltd. 2007-I    
 
       
By
  /s/ Tom Buhrer    
 
 
 
Name: Tom Buhrer    
 
  Title: Senior Director    
 
        Gale Force 4 CLO, Ltd.    
 
       
By:
  GSO Debt Funds Management LLC    
 
  As Collateral Manager    
 
       
By
  /s/ Sanjai Bhonsle    
 
 
 
Name: Sanjai Bhonsle    
 
  Title: Authorized Signatory    
 
        CIFC FUNDING 2007-IV, LTD.    
 
       
By
  /s/ Elizabeth Chow    
 
 
 
Name: Elizabeth Chow    
 
  Title: Head of Underwriting    
 
        Silverado CLO 2006-II LIMITED    
 
       
By:
  New York Life Investment Management LLC,    
 
  As Portfolio Manager and Attorney-in-Fact    
 
       
By
  /s/ Arthur Torrey    
 
 
 
Name: Arthur Torrey    
 
  Title: Director    
 
        Apidos Cinco CDO    
 
       
By
  /s/ John Stelwagon    
 
 
 
Name: John Stelwagon    
 
  Title: Authorized Signatory for its investment advisor    
 
            Apidos Capital Management, LLC    

 



--------------------------------------------------------------------------------



 



          Apidos CDO IV    
 
       
By
  /s/ John Stelwagon    
 
 
 
Name: John Stelwagon    
 
  Title: Authorized Signatory for its investment advisor    
 
            Apidos Capital Management, LLC    
 
        Apidos CDO III    
 
       
By
  /s/ John Stelwagon    
 
 
 
Name: John Stelwagon    
 
  Title: Authorized Signatory for its investment advisor    
 
            Apidos Capital Management, LLC    
 
        Apidos CDO II    
 
       
By
  /s/ John Stelwagon    
 
 
 
Name: John Stelwagon    
 
  Title: Authorized Signatory for its investment advisor    
 
            Apidos Capital Management, LLC    
 
        Apidos CDO I    
 
       
By
  /s/ John Stelwagon    
 
 
 
Name: John Stelwagon    
 
  Title: Authorized Signatory for its investment advisor    
 
            Apidos Capital Management, LLC    
 
        GULFSTREAM-SEXTANT CLO 2007-I LTD    
 
       
By:
  Gulf Stream Asset Management LLC    
 
  As Collateral Manager    
 
       
By
  /s/ Barry K. Love    
 
 
 
Name: Barry K. Love    
 
  Title: Chief Credit Officer    
 
        Eaton Vance Institutional Senior Loan Fund    
 
       
By:
  Eaton Vance Management as Investment Advisor    
 
       
By
  /s/ Scott Page    
 
 
 
Name: Scott Page
Title: Vice President    
 
        Eaton Vance Loan Opportunities Fund, LTD.    
 
       
By:
  Eaton Vance Management as Investment Advisor    
 
       
By
  /s/ Scott Page    
 
 
 
Name: Scott Page    
 
  Title: Vice President    
 
        Grayson & Co.    
 
       
By:
  Boston Management and Research as Investment Advisor    
 
       
By
  /s/ Scott Page    
 
 
 
Name: Scott Page
Title: Vice President    

 



--------------------------------------------------------------------------------



 



          Eaton Vance    
 
       
By
  /s/ Scott Page    
 
 
 
Name: Scott Page    
 
  Title: Vice President    
 
        Eaton Vance CDO IX Ltd.    
 
       
By
  /s/ Scott Page    
 
 
 
Name: Scott Page    
 
  Title: Vice President    
 
        Eaton Vance CDO VIII, Ltd.    
 
       
By
  /s/ Scott Page    
 
 
 
Name: Scott Page    
 
  Title: Vice President    
 
        Big Sky III Senior Loan Trust    
 
       
By:
  Eaton Vance Management As Investment Advisor    
 
       
By
  /s/ Scott Page    
 
 
 
Name: Scott Page    
 
  Title: Vice President    
 
        The Norinchukin Bank, New York Branch    
 
       
By:
  Eaton Vance Management, Attorney-in-fact    
 
       
By
  /s/ Scott Page    
 
 
 
Name: Scott Page    
 
  Title: Vice President    
 
        Octagon Investment Partners VIII, Ltd.    
 
       
By
  /s/ Michael B. Nechamkin    
 
 
 
Name: Michael B. Nechamkin    
 
  Title: Senior Portfolio Manager    
 
        Octagon Investment Partners IX, Ltd.    
 
       
By
  /s/ Michael B. Nechamkin    
 
 
 
Name: Michael B. Nechamkin    
 
  Title: Senior Portfolio Manager    
 
        Octagon Investment Partners XI, Ltd.    
 
       
By
  /s/ Michael B. Nechamkin    
 
 
 
Name: Michael B. Nechamkin    
 
  Title: Senior Portfolio Manager    
 
        Green Lane CLO LTD.    
 
       
By
  /s/ Kaitlin Trinh    
 
 
 
Name: Kaitlin Trinh    
 
  Title: Director    
 
        1888 FUND, LTD.    
 
       
By
  /s/ Kaitlin Trinh    
 
 
 
Name: Kaitlin Trinh    
 
  Title: Director    

 



--------------------------------------------------------------------------------



 



          Mountain View CLO III Ltd.    
 
       
By:
  Seix Advisors, a fixed income division Of Trusco Capital Management, Inc.,
As Collateral Manager    
 
       
By
  /s/ George Goudelias    
 
 
 
Name: George Goudelias    
 
  Title: Managing Director    
 
        SF-1 Segregated Portfolio    
 
       
By
  /s/ Paul Leland    
 
 
 
Name: Paul Leland    
 
  Title: Attorney-in-Fact    
 
        SF-3 Segregated Portfolio    
 
       
By
  /s/ Paul Leland    
 
 
 
Name: Paul Leland    
 
  Title: Attorney-in-Fact    
 
        Rivendell CBNA Loan Funding LLC, for itself or as agent for    
     Rivendell CFPI Loan Funding LLC    
 
       
By
  /s/ Elizabeth Heisler    
 
 
 
Name: Elizabeth Heisler    
 
  Title: Attorney-in-Fact    

 



--------------------------------------------------------------------------------



 



         

CONSENT AND AGREEMENT
     As of the date and year first above written, each of the undersigned
hereby:
     (a) fully consents to the terms and provisions of the above Amendment and
the consummation of the transactions contemplated hereby and acknowledges and
agrees to all of the representations, covenants, terms and provisions of the
above Amendment applicable to it;
     (b) represents and warrants to the Administrative Agent and the Lenders
that (i) the execution, delivery and performance of this Consent and Agreement
are within its corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action, (ii) this Consent and Agreement
has been duly executed and delivered by it and constitutes a legal, valid and
binding obligation of it, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law and
(iii) the execution, delivery and performance of this Consent and Agreement by
it (w) do not require any consent or approval of, registration or filing with,
or any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect, (x) will not violate any
applicable law or regulation or its charter, by-laws or other organizational
documents or any of its Subsidiaries or any order of any Governmental Authority,
(y) will not violate or result in a default under any indenture, agreement or
other instrument binding upon it or any of its Subsidiaries or its assets, or
give rise to a right thereunder to require any payment to be made by it or any
of its Subsidiaries, and (z) will not result in the creation or imposition of
any Lien on any of its assets; and
     (c) acknowledges that its consent and agreement hereto is a condition to
the Lenders’ obligation under the above Amendment and it is in its interest and
to its financial benefit to execute this consent and agreement.

            ASSET ACCEPTANCE, LLC
      By   /s/ Mark A. Redman         Name:   Mark A. Redman         Title:  
Senior Vice President-Chief Financial Officer        CONSUMER CREDIT, LLC
      By   /s/ Mark A. Redman         Name:   Mark A. Redman         Title:  
Senior Vice President-Chief Financial Officer        RX ACQUISITIONS, LLC
      By   /s/ Mark A. Redman         Name:   Mark A. Redman         Title:  
Senior Vice President-Chief Financial Officer     

 



--------------------------------------------------------------------------------



 



            PREMIUM ASSET RECOVERY CORPORATION
      By   /s/ Mark A. Redman         Name:   Mark A. Redman        Title:  
Senior Vice President-Chief Financial Officer        ASSET ACCEPTANCE HOLDINGS
LLC
      By   /s/ Mark A. Redman         Name:   Mark A. Redman        Title:  
Senior Vice President-Chief Financial Officer        AAC INVESTORS, INC.
      By   /s/ Mark A. Redman         Name:   Mark A. Redman        Title:  
Senior Vice President-Chief Financial Officer        RBR HOLDING CORP.
      By   /s/ Mark A. Redman         Name:   Mark A. Redman        Title:  
Senior Vice President-Chief Financial Officer     



 